     Case 3:19-cv-01537-BEN-JLB Document 111 Filed 02/26/21 PageID.10123 Page 1 of 1



1
2
3                              UNITED STATES DISTRICT COURT
4                            SOUTHERN DISTRICT OF CALIFORNIA
5      JAMES MILLER, et al.,                               Case No.: 19-cv-1537-BEN (JLB)
6                                        Plaintiffs,
                                                           ORDER
7      v.
8      California Attorney General Xavier
       Becerra, et al.,
9
                                       Defendants.
10
11           In this challenge to California’s regulation of firearms deemed to be “assault
12     weapons,” the hearing on the motion for preliminary injunction (held on October 19,
13     2020 and October 22, 2020) was consolidated with a trial on the merits (held on February
14     3, 2021 and February 5, 2021) pursuant to FRCP Rule 65(a)(2). It is now ordered that the
15     trial record be supplemented. Defendants are hereby directed to adduce for the years
16     2020 and 2021:
17
             a. the total number of firearms sold in the state with background checks;
18
             b. if ascertainable, the total number of rifles, the total number of shotguns, the
19
                total number of semiautomatic pistols, and the total number of revolvers sold in
20
                the state, with background checks; and
21
             c. if ascertainable, the number of first-time buyers of a firearm in the state.
22
23           Defendants shall file the supplement on or before March 15, 2021.
24     Date: February 26, 2021
25
                                                       __________________________________
26
27                                                            HON. ROGER T. BENITEZ

28                                                            United States District Judge

                                                       1
                                                                                   19-cv-1537-BEN (JLB)
